Case 2:15-cv-06633-CAS-SS Document 409-19 Filed 04/10/19 Page 1 of 4 Page ID
                                 #:10827




                  EXHIBIT M
Case 2:15-cv-06633-CAS-SS Document 409-19 Filed 04/10/19 Page 2 of 4 Page ID
                                 #:10828
Case 2:15-cv-06633-CAS-SS Document 409-19 Filed 04/10/19 Page 3 of 4 Page ID
                                 #:10829
Case 2:15-cv-06633-CAS-SS Document 409-19 Filed 04/10/19 Page 4 of 4 Page ID
                                 #:10830
